DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 1-10 are currently under consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-10 are directed to a “system,” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 1 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: 
extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal, extract a plurality of features from VBASEBAND, and classify the plurality of features and generate a binary signal based on the classification of the plurality of features, wherein the binary signal will have a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level and a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level.
The extracting and classifying can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the received scattered signal, they would be able to extract features therefrom for performing a classification. There is nothing to suggest an undue level of complexity in the extraction or classification. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claim 1 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. circuity modules), and
add insignificant extra-solution activity (the pre-solution activity of: insonifying a blood flow volume and receiving a scattered signal, using generic data-gathering components (e.g. transmit and receive transducers)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the classification is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 1 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe using the computer as a tool to perform the abstract idea (e.g. the circuitry being hardware-only circuitry (claim 2), etc.),
further describe the abstract idea (e.g. zero crossing extraction, energy feature extraction, and signal sampling (claim 3), implementing a hyperplane (claim 4), implementing a voting protocol (claim 5), etc.), and
further describe the extra-solution activity (or the structure used for such activity) (e.g. analog front end circuitry (claim 3), wireless power (claims 6 and 7), wireless communication (claim 8), transducers attached to a cuff (claim 9), piezoelectric transducers (claim 10), etc.). 
With respect to e.g. claims 3 and 6-10, the structure is merely used in extra-solution activity, such that the abstract idea is not considered applied via a “particular machine.” See MPEP 2106.05(b). The structure is further separated in different claims, and is recited generally rather than specifically (e.g. circuitry, antenna, cuff, etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. the classification remains in a processing “black box” and is not taken out into the real world). They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0116575 (“Mickle”) in view of US Patent Application Publication 2005/0070799 (“Vilkomerson”).
Regarding claim 1, Mickle teaches an implantable system for monitoring patency of a free flap connected to a blood supply including a blood vessel (a totally implantable wireless Doppler blood flow monitor is not tethered, and it allows for remote monitoring of free tissue transfers and other blood flow monitoring [i.e. an implantable system for monitoring patency of a free flap connected to a blood supply
including a blood vessel] which is part of any patient diagnosis or treatment, para 0034), comprising:
a transmit transducer structured to be coupled to the blood vessel (a Doppler blood flow monitoring device comprises a sensor cuff, at least first and second transducers, and a transmitter. The sensor cuff is capable of being secured around the exterior surface of a vessel. A first transducer attached to the sensor cuff generates signals into and through medium in the vessel [i.e. a transmit transducer structured to be coupled to the blood vessel], para 0036); a receive transducer structured to be coupled to the blood vessel (a Doppler blood flow monitoring device comprises a sensor cuff, at least first and second transducers, and a transmitter. The sensor cuff is capable of being secured around the exterior surface of a vessel. A first transducer attached to the sensor cuff generates signals into and through medium in the vessel, and a second transducer attached to the sensor cuff receives the signals from the first transducer [i.e. a receive transducer structured to be coupled to the blood vessel], para 0036); and a plurality of circuitry modules coupled to the transmit transducer and the receive transducer (Transducer 26 is in electrical communication through wires 30 with a transmitter 32 in a transmitter module 34. First transducer 24 is in electrical connection through wires 36 with transmitter module 34. Transmitter module 34 also comprises a battery 40 and other appropriate circuitry 42 [i.e. a plurality of circuitry
modules coupled to the transmit transducer and the receive transducer], para 0053), … .
Mickle does not appear to explicitly teach that the plurality of circuitry modules are structured to: insonify a blood flow volume within the blood vessel through the transmit transducer and receive a scattered signal from the receive transducer, the scattered signal being generated in response to the blood flow volume being insonified, extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal, extract a plurality of features from VBASEBAND, and classify the plurality of features and generate a binary signal based on the classification of the plurality of features, wherein the binary signal will have a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level and a second state responsive to the
classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level.
Vilkomerson is in the field of measuring scattering fluid, such as blood in artificial and natural vessels in the human body (para 0002) and discloses a plurality of circuitry modules structured to insonify a blood flow volume within the blood vessel through a transmit transducer and receive a scattered signal from a receive transducer, the scattered signal being generated in response to the blood flow volume being insonified (paras 0006 and 0007: Doppler ultrasound is useful for assessing flow. To measure the velocity by Doppler effect, however, the measuring ultrasound beam must have a substantial component of its direction in the direction of flow. More particularly, the Doppler shift frequency, Fdop may be found from: formula ( a ) where v is the velocity of the back-scattering material, .lambda. is the wavelength of the ultrasound used, and .theta. is the angle between the insonifying beam and the velocity vector; para 0054: When transducers must be driven by implanted circuits, configurations requiring simpler, lower-power circuits may be necessary, even at the expense of more transducers and more cables. Arrangement 200 of FIGS. 2 and 2A can be used for either pulsed or CW modes of operation. In pulsed operation, a transmit/receive switch is not needed; while in CW mode, narrower bandwidths, lower voltage drive, and simpler circuitry may be used. The same geometry of insonifying beams and flow velocity control as has been discussed with regard to FIGS. 1 and 1A, with earlier equations 1-8 being modified so that the factor of two multiplying V (generated by a similar Doppler shift being produced on both transmission [i.e. insonify a blood flow volume within the blood vessel through the transmit transducer] and on reception) is replaced by a factor of one-as the scattered ultrasound generated by the moving blood cells are received by the inter-connected slab transducers at right angles to the flow velocity such that no additional Doppler shift is produced on reception [i.e. receive a scattered signal from the receive transducer, the scattered signal being generated in response to the blood flow volume being insonified]), extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal (para 0082: implanted unit 1010 may drive system 1050 for a few seconds. The received signal may be conventionally processed in implant 1010, i.e., mixed with the drive frequency to obtain baseband I & Q signals [i.e. extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal], amplified over the band of interest (100 Hz-13 KHz), sampled and digitized at 10 bits at 40 KHz. The resulting data, which may be on the order of 250 Kbytes, may be stored in memory, and then transmitted wirelessly to a bedside monitor 1040), extract a plurality of features from VBASEBAND (para 0082: Transmission may occur utilizing the special Medical Implant Communication Service, the 402-405 MHz band the FCC reserves for such use, for example. Bedside monitor 1040 may process the transmitted data to calculate the flow volume, and determine if the calculated flow rate appears valid, e.g., the flows for each cardiac cycle are similar, and that the velocity waveforms are regular [i.e. extract a plurality of features from VBASEBAND]), and classify the plurality of features and generate a binary signal based on the classification of the plurality of features (para 0082: Bedside monitor 1040 may process the transmitted data to calculate the flow volume, and determine if the calculated flow rate appears valid, e.g., the flows for each cardiac cycle are similar, and that the velocity waveforms are regular [i.e. classify the plurality of features and generate a binary signal (whether the data is valid or not) based on the classification of the plurality of features), wherein the binary signal will have a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level and a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level (para 0082: If the data are valid, and the flow within the expected range, bedside monitor 1040 may transmit a signal to implant 1000 to "go to sleep" for 24 hours [i.e. a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level]. If the data are not in the expected range or appear unreliable, implant 1000 may be instructed to operate for another few seconds, to acquire additional Doppler data. If monitor 1040 determines that the flow has been reduced below a threshold [i.e. a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level], or that the rate of fall of flow is ominous, bedside monitor 1040 may send an e-mail message, or otherwise alert, suitable personnel, such as an attending physician, who may then intervene, for example).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific vessel flow monitoring of Vilkomerson into Mickle (as already contemplated by Mickle: Abstract - continuous wave Doppler technology) for the purpose of monitoring blood flow confined by at least one vessel wall (Vilkomerson: Abstract).
Regarding claim 2, Mickle-Vilkomerson teaches all the features with respect to claim 1, as outlined above. Mickle-Vilkomerson further teaches that the plurality of circuitry modules are a plurality of hardware-only circuitry modules (Mickle: The sensing cuffs, with 5 MHz piezoelectric transducers, were custom designed and manufactured for the CWDs by Iowa Doppler Products, a commercial vendor specializing in Doppler sensors. Through the course of this work, several varieties of sensing cuffs were developed and considerable knowledge was exchanged with Iowa Doppler Products. The transmitter was a 915 MHz radio from Linx Technologies, and a Gilbert Cell Multiplier was used to extract Doppler frequency shifts. A printed circuit board comprised 1 oz. copper on FR-4 dielectric material [i.e. the plurality of circuitry modules are a plurality of hardware--only circuitry modules], para 0067).
Regarding claim 8, Mickle-Vilkomerson teaches all the features with respect to claim 1, as outlined above. Mickle-Vilkomerson further teaches that the system further includes wireless communication circuitry for wirelessly transmitting the signal from the system (Mickle: The electronics generate a pulse wave or in a first embodiment a CW Doppler signal and interpret the received signal. The electronics have wireless communications capability [i.e. wireless communication circuitry for wirelessly transmitting the binary signal from the system] to send information outside the body, para 0050). However, Mickle does not disclose the signal being binary. Vilkomerson teaches a binary signal (If the data are valid, and the flow within the expected range, bedside monitor 1040 may transmit a
signal to implant 1000 to "go to sleep" for 24 hours [i.e. a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level]. If the data are not in the expected range or appear unreliable, implant 1000 may be instructed to operate for another few seconds, to acquire additional Doppler data. If monitor 1040 determines that the flow has been reduced below a threshold [i.e. a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level], or that the rate of fall of flow is ominous, bedside monitor 1040 may send an e-mail message, or otherwise alert, suitable personnel, such as an attending physician, who may then intervene, for example, para 0082). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mickle with the teachings of Vilkomerson for the purpose of monitoring blood flow confined by at least one vessel wall (Vilkomerson abstract), the binary signal allowing for easy decision-making.
Regarding claim 9, Mickle-Vilkomerson teaches all the features with respect to claim 1, as outlined above. Mickle-Vilkomerson further teaches further comprising a cuff structured to wrap around the blood vessel, wherein the transmit transducer and the receive transducer are attached to the cuff (Mickle: a sensor cuff capable of being secured around an exterior surface of a vessel [i.e. a cuff structured to wrap around the blood vessel], para 0014, a first transducer attached to the sensor cuff for generating signals into and through the vessel, para 0015, a second transducer attached to the sensor cuff [i.e. the transmit transducer and the receive transducer are attached to the cuff] for receiving said signals, para 0016).
Regarding claim 10, Mickle-Vilkomerson teaches all the features with respect to claim 1, as outlined above. Mickle-Vilkomerson further teaches that the transmit transducer and the receive transducer are each a piezoelectric transducer (Mickle: The sensing cuffs, with 5 MHz piezoelectric transducer [i.e. the transmit transducer and the receive transducer are each a piezoelectric transducer], para 0067).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle-Vilkomerson in view of International Application Publication WO 2017/115104 (“Haugaard”), US Patent Application Publication 2015/0063575 (“Tan”), and US Patent 6,278,890 (“Chassaing”).
Regarding claim 3, Mickle-Vilkomerson teaches all the features with respect to claim 2, as outlined above. Mickle-Vilkomerson does not appear to explicitly teach that the plurality of hardware-only circuitry modules include analog front end circuitry coupled to the transmit transducer and the receive transducer, wherein the analog front end circuitry is structured to insonify the blood flow volume within the blood vessel through the transmit transducer and receive the scattered signal from the receive transducer, and wherein the analog front end circuitry is structured to extract VBASEBAND; zero crossing feature extractor circuitry coupled to the analog front end circuitry, wherein the zero crossing feature extractor circuitry is structured to receive VBASEBAND from the analog front end circuitry and generate, for a predetermined window period, a first voltage signal, VZCR, based on VBASEBAND that is a measure of a zero crossing rate of VBASEBAND and that comprises a first one of the plurality of features; energy feature extractor circuitry coupled to the analog front end circuitry, wherein the energy feature extractor circuitry is structured to receive VBASEBAND from the analog front end circuitry and generate, for the predetermined window period, a second voltage signal, VENERGY, based on VBASEBAND that is a measure of an energy of VBASEBAND and that comprises a second one of the plurality of features; signal sampling circuitry coupled to the zero crossing feature extractor circuitry and the energy feature extractor circuitry, wherein the signal sampling circuitry is structured to receive VZCR and generate a first sampled signal, VZCR,SH, from VZCR and to receive VENERGY and generate a second sampled signal, VENERGY,SH, from VENERGY; and feature classification circuitry coupled to the signal sampling circuitry, wherein the feature classification circuitry is structured to classify the plurality of features and generate the binary signal based on at least VZCR,SH and VENERGY,SH. 
However, Haugaard is in the field of ultrasound imaging (pg 1 para 1) and discloses that the plurality of hardware-only circuitry modules include analog front end circuitry coupled to the transmit transducer and the receive transducer (The one or more transducer elements 206 can be selectively excited via the excitation electrical (pulsed) signal, which cause at least a sub-set of the transducer elements 206 to transmit an ultrasound signal into an examination or scan field of view. The ultrasound signal may be in a hard-focused ultrasound beam, a soft-focused beam, a plane wave or a defocused (spherical) wave, and/or other ultrasound signal. The one or more transducer elements 206 also receive echo signals (ultrasound pressure field) and generate analog electrical signals indicative thereof, pg 4 In 27 to pg 5 In 5, The receive circuitry 210 includes an analog front end (AFE) 304 (i.e. analog front end circuitry coupled to the transmit transducer and the receive transducer] and an analog to digital converter (ADC) 306, pg 5 In 28 to pg 6 In 2), wherein the analog front end circuitry is structured to insonify the blood flow volume within the blood vessel through the transmit transducer and receive the scattered signal from the receive transducer (The resulting speckle- noise pattern in the receive signal is dependent on the location/direction at which the tissue was insonified [implicitly, the analog front end circuitry is structured to insonify the blood flow volume within the blood vessel through the transmit transducer and receive the scattered signal from the receive transducer). Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit- beam, pg 11 In 11-20), and wherein the analog front end circuitry is structured to extract VBASEBAND (the velocity processor 216 is configured to determine velocity blood flow from the formed receive-beams[i.e. the analog front end circuitry is structured to extract VBASEBAND) by wall filtering each receive-beam, determining the auto-correlation of each receive-beam, adding the auto-correlation of receive-beams from different acquisition-packages and determining the phase of the summed auto-correlations, pg 10 In 26-32). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate analog front end circuity into Mickle-Vilkomerson as in Haugaard, for the purpose of imaging color flow (Haugaard pg 1 para 1) as well as for preparing the received signals for processing (Haugaard: pg 5 ln 28 to pg 6 ln 2, amplification, etc.). 
Tan is in the field of active sensor circuits (para 0001) and discloses zero crossing feature extractor circuitry coupled to the analog front end circuitry (analog-front-end (AFE) channel 520(1) may extract zero-crossing information from the raw analog signal (i.e. zero crossing feature extractor circuitry coupled to the analog front end circuitry) or from a filtered version of the analog input signal, para 0063), wherein the zero crossing feature extractor circuitry is structured to receive VBASEBAND from the analog front end circuitry and generate, for a predetermined window period, a first voltage signal, VZCR, based on VBASEBAND that is a measure of a zero crossing rate of VBASEBPAND and that comprises a first one of the plurality of features (a portion of an analog signal received from a microphone. FIG. 8B is a schematic for a channel circuit 820 to extract a time-wise differential zero-crossing (ZC) [i.e. the zero crossing feature extractor circuitry is structured to receive VBASEBAND from the analog front end circuitry). Channel circuit 820 may be included within AFE 600 as another one of AFE channels 520(n), for example. As described above, sound features are extracted by slicing the analog signal into frames, as illustrated by frames 801, 802. Typically, for a given system or application, a frame size will be used that provides good results for the application. Typically, a frame size in the range of 1-40 ms will be selected. During each frame, the number of times the amplitude of the signal 804 crosses a threshold voltage Vth [i.e. generate, for a predetermined window period, a first voltage signal), as determined by comparator, para 0075, amplitude-wise differential ZC extraction. FIG. 9A illustrates how two different levels of threshold may be set, Vth1 and Vth2, for example. The zero crossing counts detected for each threshold may then be subtracted to produce a differential ZC rate feature [i.e. VZCR]. The information about how the analog signal amplitude change affects the ZC counting provides a reliable metric for sound recognition (i.e. based on VBASEBAND that is a measure of a zero crossing rate of VBASEBAND and that comprises a first one of the plurality of features). Typically, a larger threshold produces a smaller ZC rate, while a smaller threshold produces a larger ZC rate. The threshold values may be dynamically setup based on a previous frames' energy, or they may simply be static levels, para 0078); and receiving VZCR (a portion of an analog signal received from a microphone. FIG. 8B is a schematic for a channel circuit 820 to extract a time-wise differential zero-crossing (ZC). Channel circuit 820 may be included within AFE 600 as another one of AFE channels 520(n), for example. As described above, sound features are extracted by slicing the analog signal into frames, as illustrated by frames 801, 802. Typically, for a given system or application, a frame size will be used that provides good results for the application. Typically, a frame size in the range of 1-40 ms will be selected. During each frame, the number of times the amplitude of the signal 804 crosses a threshold voltage Vth, as determined by comparator, para 0075, amplitude-wise differential ZC extraction. FIG. 9A illustrates how two different levels of threshold may be set, Vth1 and Vth2, for example. The zero crossing counts detected for each threshold may then be subtracted to produce a differential ZC rate feature [i.e. receive VZCR), para 0078). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate zero crossing circuitry into Mickle-Vilkomerson, as in Tan, for the purpose of providing active sensor circuits that operate on low power and at a low duty cycle (Tan para 0001), as well as for being able to detect different features in the received data (Tan: ¶¶s 0063, 0064, etc.) as discussed above. 
Chassaing is in the field of non-invasive blood flow imaging systems (col 1 In 45-47) and discloses energy feature extractor circuitry coupled to the analog front end circuitry (an analog sub-system which receives the output of the acoustic sensors, the ECG sensors and the respiration sensor, col 12 In 25-31, After beamforming, the output of the beamformer is converted to the frequency domain for energy feature extraction [i.e. energy feature extractor circuitry coupled to the analog front end circuitry), preferably, by an FFT method. Alternatively, the beamforming may be carried out in the frequency domain, col 32 In 21-28), wherein the energy feature extractor circuitry is structured to receive VBASEBAND from the analog front end circuitry and generate, for the predetermined window period, a second voltage signal, VENERGY, based on VBASEBAND that is a measure of an energy of VNBASEBAND and that comprises a second one of the plurality of features (The instrument may store acquired data over a defined interval, e.g., a 30-second to 15-minute interval [i.e. to receive VBASEBAND from the analog front end circuitry and generate, for the predetermined window period]. Any aberrant system condition is also stored. The data stored may contain a record which can be mapped to the system's time base. The instrument preferably includes means to internally retain patient records, col 14 In 29-35, The sensors measure body surface response to abnormal blood flow sound signals. An electrical signal of broad frequency response [i.e. generate, for the predetermined window period, a second voltage signal, VENERGY], high sensitivity, and high signal to noise ratio (S/N) is provided, col 10 In 26-31, The formation of acoustic images of turbulent blood flow signals may be enhanced by elimination or reduction of the effects of compressional waves relative to shear waves or any other waves arriving at the sensor array. Compression energy may be suppressed by velocity filtering [i.e. based on VBASEBAND that is a measure of an energy of VBASEBAND and that comprises a second one of the plurality of features] which does not require a priori knowledge of shear to compression energy ratio or by steering a null at the compression wave component of the signal detected by the sensor array which does require such a priori knowledge, col 23 In 14-23); signal sampling circuitry coupled to the zero crossing feature extractor circuitry and the energy feature extractor circuitry (the beamformer output is computed by summing the scalar product of the ensemble averaged receiver signals matrix [i.e. signal sampling circuitry] and the inverse path model matrix across channels thereby producing a row vector with as many complex elements as there were frequency bins, col 15 In 65 to col 16 In 6, an analog sub-system which receives the output of the acoustic sensors, the ECG sensors and the respiration sensor, col 12 In 25-31, After beamforming, the output of the beamformer is converted to the frequency domain for energy feature extraction [i.e. signal sampling circuitry coupled to the zero crossing feature extractor circuitry and the energy feature extractor circuitry], preferably, by an FFT method. Alternatively, the beamforming may be carried out in the frequency domain, col 32 In 21-28), wherein the signal sampling circuitry (an analog sub-system which receives the output of the acoustic sensors [i.e. the signal sampling circuitry], the ECG sensors and the respiration sensor. The analog sub-system may process this information in analog format and provide the results to the personal computer or other data processing system, col 12 In 26-31) is structured to generate a first sampled signal, VZCRSH, from VZCR and to receive VENERGY and generate a second sampled signal, VENERGY,SH, from VENERGY (receive sounds caused by blood flow in said volume of said patient's body and to generate electrical signals from said sounds [i.e. generate a first sampled signal], claim 5, The formation of acoustic images of turbulent blood flow signals may be enhanced by elimination or reduction of the effects of compressional waves relative to shear waves or any other waves arriving at the sensor array. Compression energy may be suppressed by velocity filtering [i.e. to receive VENERGY and generate a second sampled signal, VENERGY,SH, from VENERGY] which does not require a priori knowledge of shear to compression energy ratio or by steering a null at the compression wave component of the signal detected by the sensor array which does require such a priori knowledge, col 23 In 14-23); and feature classification circuitry coupled to the signal sampling circuitry (the beamformer output is computed by summing the scalar product of the ensemble averaged receiver signals matrix [i.e. signal sampling circuitry] and the inverse path model matrix across channels thereby producing a row vector with as many complex elements as there were frequency bins, col 15 In 65 to col 16 In 6, The preprocessed channel data undergoes further signal processing to extract and classify pre- and post-intervention energy features, and the extracted and classified features [i.e. feature classification circuitry coupled to the signal sampling circuitry] are compared to identify post-intervention change in a stenotic lesion, col 29 In 49-57), wherein the feature classification circuitry is structured to classify the plurality of features and generate the binary signal based on at least VZCRSH and VENERGY,SH (the energy feature extraction is performed over two separate frequency bands by computing the energies in high frequency band and a low frequency band. These features are assembled into a feature vector of length two. Multiple observation of the feature vector corresponding to different heart beats, are typically assembled into a feature matrix. Each row of the matrix contains a single feature vector and has length two and corresponds to a single observation or beat. The columns of the feature matrix are as long as the number of observations. These energies are then classified by a linear classifier [i.e. the feature classification circuitry is structured to classify the plurality of features] which performs a least squares analysis of the data to linearly combine the two energies for a beat so as to provide a single output for each beat. The respective outputs for pre-intervention and post-intervention are then averaged to provide a single result for pre-intervention and a single result for post-intervention [i.e. generate the binary signal based on at least VZCRSH and VENERGY,SH]. Finally, these single pre-intervention and post-intervention results are compared to determine if a change has resulted from the intervention. Alternatively, pre-intervention data could be analyzed as described above and this single output could be compared against a standard to determine the presence of CAD in a patient. Thus, the present invention may be utilized for both predicting and tracking CAD in patients, col 32 In 29-53). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the energy feature extractor, signal sampling, and feature classification circuity into Mickle-Vilkomerson, as in Chassaing, for the purpose of detecting turbulent blood flow (Chassaing col 1 In 45-47) based on a known means for classification (Chassaing: col 29 In 49-57).
Regarding claim 5, Mickle-Vilkomerson-Haugaard-Tan-Chassaing teaches all the features with respect to claim 3, as outlined above. Mickle-Vilkomerson-Haugaard-Tan-Chassaing further teaches that the plurality of hardware-only circuitry modules are structured to implement a voting protocol to generate the binary signal based on VZCR,SH and VENERGY,SH and a number of additional sampled signals generated from VBASEBAND during a predetermined time period (Chassaing teaches that the plurality of hardware-only circuitry modules are structured to implement a voting protocol to generate the binary signal based on VZCR,SH and VENERGY,SH and a number of additional sampled signals generated from VBASEBAND during a predetermined time period (The acquired information regarding the sensors, the patient and the ambient conditions may then be used to parse and correct the sensor data (block 2004). The parsing of the data preferably includes isolating sensor data corresponding to the time period, col 8 In 6-19, the energy feature extraction is performed over two separate frequency bands by computing the energies in high frequency band and a low frequency band. These features are assembled into a feature vector of length two. Multiple observation of the feature vector corresponding to different heart beats, are typically assembled into a feature matrix. Each row of the matrix contains a single feature vector and has length two and corresponds to a single observation or beat. The columns of the feature matrix are as long as the number of observations. These energies are then classified by a linear classifier [i.e. the plurality of hardware-only circuitry modules are structured to implement a voting protocol] which performs a least squares analysis of the data to linearly combine the two energies for a beat so as to provide a single output for each beat. The respective outputs for pre-intervention and post-intervention are then averaged to provide a single result for pre-intervention and a single result for post-intervention [i.e. generate the binary signal based on VZCR,SH and VENERGY,SH and a number of additional sampled signals generated from VBASEBAND during a predetermined time period]. Finally, these single pre-intervention and post-intervention results are compared to determine if a change has resulted from the intervention. Alternatively, pre-intervention data could be analyzed as described above and this single output could be compared against a standard to determine the presence of CAD in a patient. Thus, the present invention may be utilized for both predicting and tracking CAD in patients, col 32 In 29-53)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mickle-Vilkomerson-Haugaard-Tan-Chassaing in view of US Patent Application Publication 2010/0145210 (“Graff”).
Regarding claim 4, Mickle-Vilkomerson-Haugaard-Tan-Chassaing teaches all the features with respect to claim 3, as outlined above. Mickle-Vilkomerson-Haugaard-Tan-Chassaing does not appear to explicitly teach that the feature classification circuitry implements a two-dimensional dividing hyperplane where VZCR,SH and VENERGY,SH are classified as being on one side of the dividing hyperplane or the other. 
However, Graff is in the field of classification of heart sounds recorded from a living subject into classes describing whether or not murmurs due to coronary artery stenosis is present in the heart sound (para 0001) and discloses that the feature classification circuitry implements a two-dimensional dividing hyperplane where VZCR,SH and VENERGY,SH are classified as being on one side of the dividing hyperplane or the other (In the case where only two classes must be separated, a single discriminant function is used. A two class classifier is called a dichotomizer. A dichotomizer normally classifies the feature vectors with the decisions boarder g(x)=0 (due to the constant w0). If the discriminant score g(x) is greater than zero the segment is assigned to class 1, otherwise it is assigned to class 2. Since g is a linear function g(x)=0 it defines a hyperplane decision surface, dividing the multi dimensional space into two half sub spaces [i.e. classification circuitry implements a two-dimensional dividing hyperplane]. The discriminant score g(x) is the algebraic distance to the hyper-plane. The discriminant function needs to be trained in order to find the weights values, w, and make a safe and robust classification of the sound segments. The discriminant training procedure needs to be performed before using the system, and the purpose of the procedure is to find the optimal weights values of w so that the hyper plane separates the feature vectors optimally [implicitly, where VZCR,SH and VENERGY,SH are classified as being on one side of the dividing hyperplane or the other], para 0057). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement a hyperplane for classification in the combination as in Graff, for the purpose of enabling simple/easy multi parameter classification (Graff: Title, Abstract, ¶ 0008).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle-Vilkomerson in view of US Patent Application Publication 2016/0135917 (“Stachel”).
Regarding claims 6 and 7, Mickle-Vilkomerson teaches all the features with respect to claim 1, as outlined above. Mickle-Vilkomerson does not appear to explicitly teach that the system is structured to be powered wirelessly from a source external to the system, wherein the system further includes an antenna and energy harvesting circuitry coupled to the antenna, wherein the antenna is structured to receive RF energy and provide the RF energy to the energy harvesting circuitry, and wherein the energy harvesting circuitry is structured to generate DC power from the RF energy for powering the system. 
However, Stachel is in the field of medical implant devices (para 0003) and discloses that the system is structured to be powered wirelessly from a source external to the system (a wireless transponder device is provided that includes electronic circuitry structured to receive an output of a sensor device associated with the wireless transponder device, para 0013, medical implant 6 has a passive RFID transponder device 10 [implicitly, powered wirelessly from a source external to the system], para 0025). Stachel teaches that the system further includes an antenna and energy harvesting circuitry coupled to the antenna (RF energy from the RFID reader is harvested and converted to a DC voltage by an antenna/matching circuit/charge pump combination [i.e. the system further includes an antenna), para 0025, integrated circuit chip 14 of the present embodiment also includes energy harvesting circuitry 20 that is operatively coupled to (i) probe contacts 16A and 16B at an input end [i.e. energy harvesting circuitry coupled to the antenna), para 0029), wherein the antenna is structured to receive RF energy and provide the RF energy to the energy harvesting circuitry (energy harvesting circuitry 20 is structured to receive RF energy from RFID reader device 12 (i.e. the antenna is structured to receive RF energy and provide the RF energy to the energy harvesting circuitry) (via a touch probe in the manner described herein) and harvest energy therefrom by converting the received RF energy into DC energy, e.g., a DC voltage, para 0029), and wherein the energy harvesting circuitry is structured to generate DC power from the RF energy for powering the system (energy harvesting circuitry 20 is structured to receive RF energy from RFID reader device 12 (via a touch probe in the manner described herein) and harvest energy therefrom by converting the received RF energy into DC energy, e.g., a DC voltage [i.e. the energy harvesting circuitry is structured to generate DC power from the RF energy for powering the system], para 0029).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mickle-Vilkomerson with the teachings of Stachel for the purpose of powering a medical implant device that includes a wireless transponder and/or for reading such a medical implant device having an associated sensor in a convenient manner (Stachel: para 0003, 0006-0008, 0026, 0027).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791